Citation Nr: 1430795	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for status post left femur fracture with residual leg shortening.  

3.  Entitlement to service connection for a cervical spine disorder, as secondary to status post left femur fracture residuals.  

4.  Entitlement to service connection for a left upper extremity disorder, as secondary to status post left femur fracture residuals.

5.  Entitlement to service connection for lumbar spine disorder, as secondary to status post left femur fracture residuals.

6.  Entitlement to service connection for a left knee disorder, as secondary to status post left femur fracture residuals.

7.  Entitlement to service connection for a right knee disorder, to include as secondary to status post left femur fracture residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2012, a hearing was held before a Decision Review Officer at the RO.  In September 2013, a Videoconference Board hearing was held before the undersigned.  A transcript of each hearing is associated with the Veteran's claims file (to include the electronic claims file, i.e., "Virtual VA").



FINDINGS OF FACT

1.  There is no nexus between the current diagnosis of a bilateral hearing loss disability and service, and no compensable manifestations of sensorineural hearing loss within one year following discharge from service.

2.  The Veteran had a preexisting fractured left femur noted upon entrance into service.

3.  The Veteran's preexisting left femur fracture was not aggravated by active service.

4.  Secondary service connection for disorders of the lumbar and cervical spine segments, left upper extremity, and left and right knees is precluded as a matter of law as service connection has not been awarded for status post left femur fracture with residual leg shortening.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for status post left femur fracture have not been met.  38 U.S.C.A. §§ 1111, 1110, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  

3.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

4.  The criteria for service connection for a left upper extremity disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

5.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).

6.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

7.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied by a letter from the RO to the Veteran in August 2011.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.

The Veteran was afforded pertinent VA examinations over the course of this appeal, most recently in 2011.  The Board finds that these examinations and included opinions (discussed below) are adequate, as they were predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and provided reasons for the opinions stated, considering the Veteran's history and the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA has not obtained a medical opinion in connection with the claims of service connection for cervical spine, left upper extremity, lumbar spine, or right knee disorders.  The Board concludes an examination is not needed in this case because there is sufficient competent medical evidence to decide the claims..  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  This includes providing testimony at two hearings.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection will also be presumed for certain chronic diseases, including arthritis and sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Once the presumption of aggravation under section 1153 attaches, it may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b) .

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).    

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 decibels, and threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -- American National Standards Institute (ANSI).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Basis

The Veteran sought service connection for the disorders here being adjudicated in August 2011.  See VA Form 21-526.

The Veteran's service treatment records include a Report of Medical History, dated in August 1966.  This shows findings of left knee limited flexion, fracture 1.5 years earlier.  An August 1966 Report of Medical Examination includes an abnormal clinical evaluation of the lower extremities.  A diagnosis of left knee limited flexion due to fracture one year ago was noted.  The Veteran was considered fit for service; his PULHES profile was "L-2."  Audiometric testing accomplished in August 1966 shows, after conversion to ISO units, neither hearing loss or impaired hearing.  No other defects were noted at enlistment.  

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "L" stands for lower extremities.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992)).  

An April 1967 X-ray report shows that the Veteran fractured his left femur in 1965, at which time it was pinned.  The X-ray showed a healed fracture near the midshaft of the left femur in satisfactory position and alignment.  A pin tract was visible.  Another April 1967 record shows that the pin was removed in November 1966.  At this time the Veteran complained of left thigh pain when exercising.  The fracture was noted to be well healed with minimal residual.  An April 1970 physical profile serial report shows findings of left knee limited flexion.  The Report of Medical Examination, completed in November 1970 in conjunction with the Veteran's separation, includes no diagnoses pertaining to any of the instantly-claimed disorders.  The only abnormalities noted with regard to the lower extremities were well-healed surgical scars on the left knee and left hip.  The Veteran's physical profile was "1" for all categories, including the lower extremities.  A November 1970 Report of Medical History, completed in the course of the Veteran's service separation, notes the history of the fractured left femur with subsequent surgical repair in high school.  It was added that there had been no trouble since, with no complications or residuals.  At service discharge the Veteran denied ever having or having then "back trouble of any kind" or "bone, joint, or other deformity," and he added that he had never had an illness or injury other than those already listed.

An August 2011 VA primary care clinic note shows that the Veteran complained of back and joint problems.  Diagnoses of hearing loss (without audiometric findings), degenerative joint disease and low back pain were provided.  

The Veteran was provided VA examinations in October 2011.  The examining physician assistant noted that the Veteran fractured his left femur during high school as a result of a motor vehicle accident in August 1965, and that he was claiming service connection as he complained of left thigh pain in April 1967 during active service.  The examiner opined that the Veteran's post left femur fracture with residual left leg shortening was less likely as not due to or a result of his military service.  As rationale for this opinion, she commented that the left leg fracture residuals was clearly a pre-existing condition, occurring nearly two years before the Veteran's service entry.  His complaints of left thigh pain happened five days after entering boot camp, at which time the condition was noted not to be a disqualifying condition.  The Veteran did not report problems for his leg nor was he treated for his leg for the remainder of his service.  The examiner noted, as reported above, that no residuals were shown to be present in the course of the Veteran's April 1971 service separation examination.  The examiner added that there was no objective evidence that military service caused the left leg condition or aggravated it beyond its normal progression.  

A diagnosis of status post left femur fracture with residual leg shortening was provided.  Date of diagnosis was listed as August 1965.  The examining physician assistant commented that she had interviewed the Veteran, conducted a brief physical examination and reviewed evidence of record, including the Veteran's service treatment records and VA medical records.  The examiner opined that the Veteran's status post left femur with residual left leg shortening was less likely as not due to or a result of his military service.  The examiner added that the disorder clearly pre-existed service, and that the Veteran did not report any ongoing femur pain or treatment during service.  The examiner concluded by stating there was no objective medical evidence that military service caused this condition or aggravated this condition beyond normal progression.  

The physician assistant who examined the Veteran in October 2011 supplied an addendum report in November 2011.  She mentioned that the Veteran's pre-existing left knee condition (i.e., limitation of flexion caused by pre-service leg fracture) was not aggravated beyond its normal progression due to military service.  It was added that while reduced left knee flexion was noted in the course of the Veteran's service entrance examination, there were no complaints of pain or any other treatment concerning the left knee throughout his active service.  As such, the VA physician assistant added that there was no objective medical evidence supporting a finding that the pre-existing left knee disorder was aggravated beyond its normal progression due to military service.  

The physician assistant, also in October 2011, observed that the Veteran was claiming a bilateral knee disorder secondary to his pre-existing femur fracture.  She also observed that the Veteran was seeking service connection for a lumbar spine disorder secondary to either his pre-existing femur disorder to his knees; a cervical spine disorder secondary to his left femur, knees or lumbar spine; and a left upper extremity disorder secondary to a cervical spine disorder.  

She did not provided medical findings pertaining to whether or not the Veteran had a thoracolumbar spine disorder or bilateral knee disorder.  To this, she mentioned that as the Veteran's claimed left femur disorder was not determined to be related to military service, opinions and examinations pertaining to the claimed lumbosacral spine, bilateral knees, cervical spine and left upper extremity disorders were rendered moot.  

The Veteran also was afforded a VA audio examination in October 2011.  Audiometric testing showed the presence of bilateral hearing loss, as defined in 38 C.F.R. § 3.385.  The audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  A history of both in-service and post-service noise exposure was also reported.  Bilateral sensorineural hearing loss was diagnosed.  

Several private medical records were associated with the Veteran's claims folder in 2012.  These include a January 2004 treatment record showing that the Veteran complained of bilateral knee pain for the past three years.  Degenerative meniscus disease of the knees was diagnosed.  A December 2004 operative report shows a pre-operative diagnosis of severe osteoarthritis with varus deformity and knee flexion contracture of the right knee.  The Veteran underwent right knee replacement at that time.  

An October 2005 operative report shows a pre-operative diagnosis of severe osteoarthritis with varus deformity and knee flexion contracture of the left knee was provided.  The Veteran underwent left knee replacement at that time.  

A May 2009 treatment record which shows the Veteran incurred a work-related lumbar spine injury the previous week.  Acute lumbar strain versus herniated lumbar disc with radiculitis was diagnosed.  An August 2009 office visit report showing that the Veteran was three weeks status post lumbar spine decompressive laminectomy's and prior bilateral total knee replacements.  The August 2009 operative report shows laminectomy procedures were undertaken to treat severe spinal stenosis at three different lumbar spine segments.  

An October 2010 office visit record shows the Veteran was seen for his left knee.  A history of right and left knee replacements, in 2004 and 2005, respectively was reported.  The supplied diagnoses were left leg pain and weakness, chronic low back pain with multiple back surgeries, history of left femur fracture with left leg shortening, and status post bilateral total knee replacements doing well were provided.

A November 2013 letter from a private physician shows that he had treated the Veteran since 2004.  The Veteran's history of bilateral arthritis of the knees and subsequent bilateral total knee replacement was noted, as was his history of cervical and lumbar disorders which created pain in his left upper extremity, lower back and right leg.  The physician commented that, upon review of the Veteran's medical record, his medical conditions were a result of his military service.  The physician added that that because of the Veteran's leg length disparity, undue stress was placed on his knees leading to his need to have his knees replaced.  This also, according to the physician, will result in early degeneration of the cervical and lumbar spine segments.  

At his September 2013 videoconference, the Veteran's wife testified before the undersigned that she knew the Veteran before he entered the military, and at that time his hearing was good.  She added that the Veteran's hearing ability decreased during his military service.  The Veteran agreed with his wife's testimony concerning the timing of his hearing loss.  The undersigned conceded in-service noise exposure.  

Concerning the remainder of the issues, it was asserted that they all - with the exception of the status post femur fracture with leg shortening - were the result of that fracture.  The Veteran's representative conceded that an opinion showing that the Veteran's pre-existing status post left femur fracture had been aggravated by service was not of record.  The Veteran testified that he appeared for his pre-service physical examination on crutches.  He added his femur injury had occurred six to seven months before the August 1966 examination.  He also testified, contrary to the record, that his service physical took place in January 1967.  

Analysis

Hearing Loss

The first post-service showing of bilateral sensorineural hearing loss disability as defined by VA regulation was not until 2011, 40 years after the Veteran's discharge from service.  Thus, service connection is not warranted on a presumptive basis.  

Service connection is also not warranted under 38 C.F.R. § 3.303(b) by reason of continuity of symptomatology.  There was no mention of hearing loss until in 2011, when VA outpatient treatment records refer to complaints made by the Veteran of hearing problems.  The Veteran also first sought service connection for hearing loss in 2011.  

In this case, the Veteran has a current bilateral hearing loss disability, as defined in 38 C.F.R. § 3.385.  See VA audio examination report dated in October 2011.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  The VA audiologist in October 2011 opined that the Veteran's hearing loss was not caused by or a result of service.  As rationale for the provided opinion, after documenting the audiometric findings from service (dated in 1966 and 1970), the audiologist cited to a specific medical reference.  She observed that the Veteran's hearing did not worsen by more than 10 dB from the time of his entry to service to his separation examination in at least one ratable frequency.  The examiner noted that, according to the cited reference material, exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which disappears in 16 to 48 hours after exposure to a loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

The examiner went on to note that for a threshold shift to be considered a significant change it must be more than 10 dB.  Since the Veteran's hearing had not changed more than 10 dB it is not as likely as not that there has been a significant change in hearing.  It is not likely the current hearing loss was from military noise exposure.  

The Board finds the VA opinion highly probative, as it is based on a thorough review of the Veteran's record and his contentions.  The examiner cited to relevant medical principles and provided a detailed rationale.  See Prejean v. West, 13 Vet. App. 444 (2000).  

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, whether the Veteran has hearing loss due to his service falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  At the Veteran's request, the record was held open for 60 days following the September 2013 hearing to allow the Veteran time to submit additional evidence in support of his claim.  No evidence was submitted.  

Thus, there is no evidence of in-service incurrence of a chronic hearing loss disability for VA compensation purposes, per 38 C.F.R. § 3.385, evidence of sensorineural bilateral hearing loss within a year following service, evidence of continuity of symptomatology, or competent evidence of a nexus between service and current bilateral ear hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss.

Status Post Left Femur Fracture with Residual Leg Shortening

Service connection for status post left femur fracture with residual leg shortening is not warranted.  As noted, a left leg defect was noted at the August 1966 service induction examination.  Thus, the Veteran is not presumed sound upon entry into service.  

The Veteran bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  Jensen, 19 F.3d at 1417.  Here, there is no evidence of an increase in the Veteran's preexisting disability during service.

An April 1967 X-ray examination revealed a healed fracture near the midshaft of the left femur in satisfactory position and alignment.  Significantly, the Report of Medical Examination completed at separation in November 1970 included no diagnoses pertaining to the left femur fracture residuals and included a physical profile of "1" for lower extremities.  The contemporaneous Report of Medical History, in referencing the history of a fractured left femur, notes that there had been no trouble since, with no complications or residuals.  In addition, the October 2011 VA examiner opined that there was no objective evidence that military service caused the left leg condition or aggravated it beyond its normal progression.  

As the competent credible evidence of record does not reflect a permanent aggravation of his preexisting left femur fracture during service, service connection is not warranted.

As there is no evidence of an increase in severity of the left leg defect in service, the presumption of aggravation does not apply and a left leg defect cannot be presumed to have been aggravated by active service.  See 38 U.S.C.A. § 1153; see also Wagner, supra.  There is no competent evidence of record indicating that the Veteran's right ear hearing loss underwent an increase in severity during service. 

The only other evidence in the record concerning the Veteran's left leg disability is the Veteran's own statements.  However, whether the Veteran's pre-existing left leg disability was aggravated by service falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Regardless, his opinion is outweighed by the VA examiner, who has medical expertise to provide an opinion.  

As the preponderance of the evidence is against the claim, service connection is denied. 

Cervical and Lumbar Spine Disorders, Left Upper Extremity Disorder, and Left and Right Knee Disorders

The Veteran alleges that the above five-listed disorders are secondary to his status post fracture left femur fracture with residual leg shortening.  See September 2013 hearing transcript.  

Service connection may be granted where a disability is proximately due to, the result of, or aggravated by, service-connected disability.  38 C.F.R. § 3.310.  For the reasons explained above, service connection has not been granted for status post fracture left femur fracture with residual leg shortening.  Therefore, entitlement to service connection for cervical and lumbar spine disorders, left upper extremity disorder, and left and right knee disorders as secondary to status post fracture left femur fracture with residual leg shortening must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for hearing loss is denied.  

Service connection for status post left femur fracture residuals is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a left upper extremity disorder is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


